ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 12 May 2022 for the application filed 8 December 2021 which is a continuation of PCT CN/2020/090204 filed 14 May 2020 which claims foreign priority to CN202010328764.9 filed 23 April 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 48-51, filed 6 May 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a physical tethered balloon system, wherein the physical tethered balloon system is an objective physical entity of the tethered balloon system and comprises a balloon body, a subsystem on-balloon device, a tethering rope, a ground tethering facility, a ground control device, an Internet of Things of a tethered balloon system and a tethered balloon on-balloon executing mechanism; the Internet of Things of the tethered balloon system is used to collect key running state data of a tethered balloon; and the on-balloon executing mechanism is used to receive and execute a control instruction of the tethered balloon digital twin system; a twin data service center, wherein the twin data service center receives the key running state data of the tethered balloon and analyzes, stores and forwards the key running state data of the tethered balloon; a tethered balloon digital twin system, wherein the tethered balloon digital twin system is a digital mirror image of the physical tethered balloon system, and drives a twin model to realize a pose simulation of a tethered balloon body and movement simulation of the ground tethering facility through the key running state data of the tethered balloon forwarded by the twin data service center; and a tethered balloon monitoring service system, wherein the tethered balloon monitoring service system analyzes, processes and mines the key running state data of the twin data service center to realize the monitoring of a working state of the tethered balloon system, all-round multi-view monitoring, tracing of safety problems and automatic control of the tethered balloon system, wherein the twin model mainly comprises a balloon body digital twin model, a tethering rope digital twin model, a ground tethering facility digital twin model and a ground control center digital twin model; a building process of the balloon body digital twin model comprises: creating a balloon body empty object, setting a local coordinate system position of the balloon body empty object as a gravity core coordinate of the balloon body, and adding an on-balloon device model to a balloon body node, so that a pose change of the balloon body can rotate around the gravity core of the balloon body; a building process of the ground tethering facility digital twin model comprises: creating a ground tethering facility empty body, setting a local coordinate system position of the ground tethering facility empty object as an origin of a global coordinate system, and adding a model rotating with the ground tethering facility to the ground tethering facility object node, so that the ground tethering facility can rotate around the center of a tethering tower” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-20 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        12 May 2022